Judgment, Supreme Court, New York County (Joan C. Sudolnik, J.), rendered October 9, 2003, convicting defendant, after a jury trial, of criminal possession of stolen property in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The value of the car in question was properly established by the testimony of an expert appraiser, in combination with testimony concerning the car’s condition that was provided by the owner and by a police officer who observed the car (see People v Jamison, 278 AD2d 100 [2000], lv denied 96 NY2d 784 [2001]; People v Callendar, 260 AD2d 315 [1999], lv denied 93 NY2d 1015 [1999]).
Defendant’s argument concerning the court’s charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it. Concur— Buckley, P.J., Saxe, Nardelli, Williams and Catterson, JJ.